Name: Commission Regulation (EEC) No 41/91 of 7 January 1991 extending retrospective Community surveillance of imports into the Community of footwear originating in all non-Member countries
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries
 Date Published: nan

 9 . 1 . 91 Official Journal of the European Communities No L 6/9 COMMISSION REGULATION (EEC) No 41/91 of 7 January 1991 extending retrospective Community surveillance of imports into the Community of footwear originating in all non-member countries Community of footwear corresponding to CN codes 6401 10 to 6405 90 ; whereas the period of validity of the said Decision was extended to 31 December 1990 by Commission Regulation (EEC) No 274/90 (9) ; the reasons which led the Commission to take this action continue to apply, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3156/90 (2), and in particular Article 10 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State-trading countries (3), as last amended by Regulation (EEC) No 1243/86 (4), and Council Regulation (EEC) No 1766/82 of 30 June 1982 on common rules for imports from the People's Republic of China (% as last amended by Regulation (EEC) No 1409/86 (*), and in particular Article 10 ( 1 ) thereof, Consultations having been held within the committees set up under Article 5 of the said Regulations, Whereas by Decision 78/560/EEC Q, as last amended by Regulation (EEC) No 2854/79 (8), the Commission set up a system of retrospective surveillance for imports into the HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 274/90, *31 December 1990' is replaced by *31 December 1991 '. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1991 . For the Commission Frans ANDRIESSEN Vice-President O OJ No L 35, 9. 2. 1982, p. 1 . (2) OJ No L 304, 1 . 11 . 1990, p. 5 . O OJ No L 195, 5. 7. 1982, p. 1 . (4) OJ No L 113, 30. 4. 1986, p. 1 . O OJ No L 195, 5 . 7 . 1982, p. 21 . H'OJ No L 128 , 14. 5. 1986, p. 25. 0 OJ No L 188 , 11 . 7. 1978, p. 28 . (8) OJ No L 323, 19 . 12. 1979, p. 6. n OJ No L 30, 1 . 2. 1990, p. 54.